PER CURIAM.
Appellant, Third Party Plaintiff, seeks review of a final summary judgment entered in favor of the appellee, Third Party Defendant. Appellant’s Third Party claim against appellee arises out of a financial transaction between the parties.
The burden of proving the absence of a genuine issue of material fact was upon the appellee, movant. The record does not support a finding that he has successfully met his burden. Absent such showing, appellant was under no obligation to show that issues remain. Holl v. Talcott, 191 So.2d 40 (Fla.1966). Therefore the judgment appealed is reversed and the cause is remanded for further proceedings.
Reversed and remanded.